REVISED JANUARY 22, 1999

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 98-20142
                          Summary Calendar


BILLY ROSS SIMS,

                                          Plaintiff-Appellant,

versus

L. BAIRD; ET AL,

                                          Defendants,

M. LILES; J. GODWIN; RICHARD G. BELANGER; JERRY PETERSON;
BEVERLY STEWART; CHARLES D. ADAMS; BOYD, Captain,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-91-CV-2250
                       - - - - - - - - - -

                          December 18, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Billy Ross Sims, Texas prisoner # 511649, appeals the district

court’s grant of summary judgment dismissing his claims under 42

U.S.C. § 1983.     Sims's motion to strike the appellees' brief is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
DENIED.   Having reviewed the record and the briefs of the parties

and finding no error, we AFFIRM.

     AFFIRMED; MOTION TO STRIKE BRIEF DENIED.